—Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is no merit to the contention of petitioner that it was prejudiced as a result of respondent’s delay in processing the complaint, in violation of State Administrative Procedure Act § 301 (1). Upon our review of the record, we conclude that the delay was not unreasonable (see, Matter of Cortlandt Nursing Home v Axelrod, 66 NY2d 169, rearg denied 66 NY2d 1035, cert denied 476 US 1115).
Respondent’s determination that Nor sea Corporation failed to pay the prevailing rate of wages and supplements to its workers in the amount of $14,693.81 is supported by substantial evidence and is neither arbitrary nor capricious (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179). We conclude that there is no need to remit the matter to recalculate the wages and supplements and the interest to be paid thereon.
Finally, we conclude that the determination of a willful violation of the Labor Law against Nor sea Corporation is based upon substantial evidence and is neither arbitrary nor capricious. As the prime contractor, petitioner is responsible for Nor sea Corporation’s failure to make proper wage and supplement payments (see, Labor Law § 223; Unicorn Developers v Commissioner of Labor of State of N. Y., 190 AD2d 807). (Original Proceeding Pursuant to Labor Law § 220.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.